DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings, filed on 05/29/20, are accepted.

Specification
3.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 2-3, 5, 7-8, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newbury et al. (US 10012802 B2).
	With respect to claims 2 and 17, Newbury et al. (figure 1B) disclose a mounting bracket for supporting a fiber optic fan-out system (10) including a fan- out housing (134) and a cable (108) attached to the fan-out housing (134), the mounting bracket comprising a pigtail connector holder (32) configured to hold a plurality of pigtail connectors (122, 60) of the fiber optic fan-out system (10) at spaced apart locations along the pigtail connector holder (32), the pigtail connector holder (32) including plate portions (32, figure 1B) and holes (opening, column 4, line 66- column 5, line 2) in the plate portions sized and shaped for receiving and holding one of (i) one of the pigtail connectors (122. 60), (ii) an adapter for mating with one of the pigtail connectors, and (iii) an in-line connector for mating with one of the pigtail connectors; a fan-out housing holder (38) configured to hold the fan-out housing (134) of the fiber optic fan-out system; the pigtail connector holder (32) and fan-out housing holder (38) being configured for mounting on a support structure (bottom wall 28) for suspending the fan-out system in placed relative to the support structure (figure 1B).  
With respect to claim 3, Newbury et al. (figure 1B) disclose the mounting bracket, further comprising a mount (58) for mounting at least one of the pigtail connector holder (32) and the fan-out housing holder (38) on the support structure (28).  
	With respect to claim 5, Newbury et al. (figure 1B) disclose the mounting bracket, wherein the mount comprises a clamp (column 3, lines 51-57).  
With respect to claim 7, Newbury et al. (figure 1B) disclose the mounting bracket, wherein the clamp comprises a first clamp (cable tie), the mount further comprising a second clamp (cable hose) (column 3, lines 54-57). 
With respect to claim 8, Newbury et al. (figure 1B) disclose the mounting bracket, wherein the plate portions (32) include opposite first and second surfaces (figure 1B), each hole (opening, column 4, line 66- column 5, line 2) passing through both the first and second surfaces, the first and second surfaces each being open to the ambient environment figure 1B). 
With respect to claim 18, Newbury et al. (figure 1B) disclose the mounting bracket, wherein at least some of the plate portions (32) include a plurality of the holes (opening, column 4, line 66- column 5, line 2). 
With respect to claim 19, Newbury et al. (figure 1B) disclose the mounting bracket, wherein the plate portions (32) are formed in a single piece of material, and at least some of the plate portions are not coplanar (see figure 1B).  
With respect to claim 21, Newbury et al. (figure 1B) disclose a method of managing fiber optic connections in an outdoor environment, the method comprising the steps of: mounting a fan-out housing (134) on a support structure (28) in the outdoor environment, the fan-out- housing (134) have a cable (108) connected to one end of the fan-out housing (134) and a plurality of fiber optic pigtails (108) extending from an opposite end, the plurality of fiber optic pigtails (108) terminating in outdoor rated fiber optic connectors (122, 60); connecting at least some of the plurality of outdoor rated fiber optic connectors (122, 60) to a bracket (110) mounted on the support structure (28) in the outdoor environment so that the outdoor rated connectors are held by the bracket (110) in position for making an optical connection with other outdoor rated fiber optic connectors (132) whereby the connection is made in the outdoor environment such that the pigtails (108)6 of 8CORE/3514234.023002/168991222.1S10830USCON1 and the outdoor rated fiber optic connectors terminating the pigtails (108) are exposed to the outdoor environment (figure 1B).

	
    PNG
    media_image1.png
    522
    516
    media_image1.png
    Greyscale





Allowable Subject Matter
7.	Claims 4, 6, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the mounting bracket, wherein the mount comprises a first strap configured for mounting the pigtail connector holder on the support structure, and a second strap for mounting the fan-out housing holder on the support structure as recited in claim 4 and wherein the mount further comprises a back plate connected to the pigtail connector holder and the fan-out housing holder, the clamp being adapted to attach the back plate to the support structure as recited in claim 6 and wherein the fan-out holder defines a keyhole slot that extends generally in plane, the keyhole slot having a longitudinal axis located on 3 of 8 CORE/3514234.023002/168991222.1S10830USCON1 the plane and having a first portion and a second portion spaced apart along the longitudinal axis, the first portion having a first maximum inner dimension along a transverse axis located on the plane and oriented transverse to the longitudinal axis, the second portion having a second maximum inner dimension along the transverse axis, the first inner dimension being greater than the second inner dimension such that an enlarged portion of the fan-out housing is passable through the first portion of the keyhole slot by movement of the fan-out housing relative to the fan-out housing holder along an insertion axis transverse to the plane of the keyhole slot, the fan-out housing being slidable along the longitudinal axis from the first portion of the keyhole slot to the second portion of the keyhole slot after the enlarged portion passes through the first portion of the key hole slot along the insertion axis, wherein the fan-out housing holder is sized and arranged to seat the enlarged portion of the fan-out housing and thereby hold the fan-out housing on the mounting bracket when the fan-out housing slides along the longitudinal axis to the second portion of the keyhole slot as recited in claims 9 and 20.
8.	Claims 10-16 are allowed.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 10. Specifically, the prior art fails to disclose a mounting bracket for supporting a fiber optic fan-out system including a fan- out housing and a cable attached to the fan-out housing as set forth in claim 10.
Claims 11-16 depend from claim 10. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mead (US 2017/0192192 A1) discloses an optical fiber cassette.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883